Exhibit 99.1 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) FINANCIAL STATEMENTS December 31, 2008 and 2007 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance sheets F-3 Statements of operations and changes in partners’ capital F-4 Statements of cash flows F-5 Notes to financial statements F-6 - F-15 F-1 Report of Independent Registered Public Accounting Firm To the Partners of Vertex Holdings, L.P. Houston, TX We have audited the accompanying balance sheets of Vertex Holdings, L.P., formerly Vertex Energy, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) (the “Company”) as of December 31, 2008 and 2007, and the related statements of operations and changes in partners’ capital, and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.
